DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flather et al (WO2005/002375 A1) in view of  the article by  Lu et al  “Starch based completely biodegradable polymer materials” .

In regard to claim 1 Flather et al discloses  method of forming a grip surface of a glove((para.0013), the 

method comprising: dipping a glove mold into a coagulant material (para. (0018); dipping the glove mold 

into a nitrile coating formulation ( as in claim 16)to form an outer surface of the glove, 
vulcanizing at least the 

outer surface of the glove to form a protective outer surface( as in claim 1); washing at least the outer 

surface of the glove(para. (0039); decomposing, by the enzyme solution, the 

material that is distributed throughout the outer surface of the glove, thereby forming a 

grip surface of the glove comprising an open-cell structure within the outer surface(para. (0046); and 

drying the glove to form a final glove comprising the grip surface(para. (0020).

 However,   Flather et al does not disclose the washing with an enzyme solution but with a sodium 

chloride salt solution and  wherein a biodegradable material is distributed throughout the nitrile coating 

formulation. The  prior art of Flather uses warm water to eliminate the sodium chloride.



The article by Lu et al listed above discloses the use of a biodegradable material that is throughout the 

nitrile coating of the glove.  Lu et al discloses the use of a starch.  

The prior art of Lu et al is analogous art since      the art disclosed all  discloses the  manufacturing of 

gloves.  

It woud have been obvious to one having ordinary skill in the art at the time of the invention to modify 

the gloves of Falther et al to  use a biodegradable Starch material instead of a synthetic material as in 

Falther et al in order to provide a more environmentally sound material and  also to use a better   

solution such as an enzyme material   to  form the cavity size to provide the proper density of the 

material while also reducing the environmental problems associated to the production of the gloves by 

using more natural biodegradable non polluting materials and solutions.  (See Falther et al paras. 

(00130, (018), (0039), (0046), (020), (0035) claims 1,3 and 16 and figure 3).   


  

In regard to claim 2, Flather et al and Lu et al disclose the method of claim 1 and further wherein 

vulcanizing at least the outer surface comprises forming open-cell walls around a plurality of particles of 

the biodegradable material, and wherein, after decomposing the biodegradable material, the open-cell 

walls remain to form the grip surface of the glove. (See Flather et al paras. 

(00130, (018), (0039), (0046), (020), (0035) claims 1,3 and 16 and figure 3).   Accordingly it would have 

been obvious to one having ordinary skill in the art at the time of the 


invention to modify the glove of Falther with the teaching of Lu et al and common knowledge in the art 

of glove manufacturing to modify the structure and method steps of the glove  using common 

knowledge   and routine experimentation  to find  the optimum parameters in regard to heating 

temperatures and amounts of compositions needed to construct the glove. 



In regard to claim 3, Flather et al and Lu et al disclose the method of claim 1, further comprising dressing 

an inner glove onto the glove mold before dipping the glove mold into the coagulant material, wherein 

the inner glove forms an inner surface of the glove when worn by a user(See  Falther et al paras. 

(0013), (018), (0039), (0046), (020), (0035) claims 1,3 and 16 and figure 3).   

Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 


invention to modify the glove of Falther with the teaching of Lu et al and common knowledge in the art 

of glove manufacturing to modify the structure and method steps of the glove  using common 

knowledge   and routine experimentation  to find  the optimum parameters in regard to heating 

temperatures and amounts of compositions needed to construct the glove. 



In regard to claim 4, Flather et al and Lu et al disclose the method of claim 1, further comprising 

removing the glove from the glove mold before washing at least the outer surface of the glove with the 

enzyme solution. Falther et al paras. (See  Falther et al paras. 

(0013), (018), (0039), (0046), (020), (0035) claims 1,3 and 16 and figure 3).   

Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 


invention to modify the glove of Falther with the teaching of Lu et al and common knowledge in the art 

of glove manufacturing to modify the structure and method steps of the glove  using common 

knowledge   and routine experimentation  to find  the optimum parameters in regard to heating 

temperatures and amounts of compositions needed to construct the glove. 


In regard to claim 5, Flather et al and Lu et al disclose the method of claim 1, wherein the coagulant 

material comprises approximately 98% solvent and approximately 2% calcium nitrate whixh is a 

parameter that is well known in the art.  (See  Falther et al 


paras. (0013), (018), (0039), (0046), (020), (0035) claims 1,3 and 16 and figure 3).   


Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 


invention to modify the glove of Falther with the teaching of Lu et al and common knowledge in the art 

of glove manufacturing to modify the structure and method steps of the glove  using common 

knowledge   and routine experimentation  to find  the optimum parameters in regard to heating 

temperatures and amounts of compositions needed to construct the glove. 

Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 


invention to modify the glove of Falther with the teaching of Lu et al and common knowledge in the art 

of glove manufacturing to modify the structure and method steps of the glove  using common 

knowledge   and routine experimentation  to find  the optimum parameters in regard to heating 

temperatures and amounts of compositions needed to construct the glove. 

In regard to claim 6, Flather et al and Lu et al disclose the method of claim 1, further comprising heating 

the glove mold to approximately 50°C before dipping into the coagulant material which is a well known 

temperature for such  in the art and also found through routine experimentation in the art. (See  Falther 


et al paras. (0013), (018), (0039), (0046), (020), (0035) claims 1,3 and 16 and figure 3).   


Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 


invention to modify the glove of Falther with the teaching of Lu et al and common knowledge in the art 

of glove manufacturing to modify the structure and method steps of the glove  using common 

knowledge   and routine experimentation  to find  the optimum parameters in regard to heating 

temperatures and amounts of compositions needed to construct the glove. 


In regard to claim 7, Flather et al and Lu et al disclose the method of claim 1, wherein the nitrile coating 

formulation comprises between approximately 50-300 grams of a 33% starch dispersion in water which 

is well known in the art and easily found through routine experimentation .


Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 


invention to modify the glove of Falther with the teaching of Lu et al and common knowledge in the art 

of glove manufacturing to modify the structure and method steps of the glove  using common 

knowledge   and routine experimentation  to find  the optimum parameters in regard to heating 

temperatures and amounts of compositions needed to construct the glove. 

In regard to claim 8, Flather et al and Lu et al disclose the method of claim 1, wherein the nitrile coating 

formulation comprises a ratio of nitrile emulsion to starch dispersion in water between approximately 

20:1 and approximately 3:1   which is well known in the art and easily found through routine 

experimentation .
Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 


invention to modify the glove of Falther with the teaching of Lu et al and common knowledge in the art 

of glove manufacturing to modify the structure and method steps of the glove  using common 

knowledge   and routine experimentation  to find  the optimum parameters in regard to heating 

temperatures and amounts of compositions needed to construct the glove. 


In regard to claim 9, Flather et al and Lu et al disclose the method of claim 8, wherein vulcanizing at least 

the outer surface of the glove comprises vulcanizing the nitrile emulsion of the nitrile coating 

formulation and see      para. (0035) .


Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 


invention to modify the glove of Falther with the teaching of Lu et al and common knowledge in the art 

of glove manufacturing to modify the structure and method steps of the glove  using common 

knowledge   and routine experimentation  to find  the optimum parameters in regard to heating 

temperatures and amounts of compositions needed to construct the glove. 


Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 


invention to modify the glove of Falther with the teaching of Lu et al and common knowledge in the art 

of glove manufacturing to modify the structure and method steps of the glove  using common 

knowledge   and routine experimentation  to find  the optimum parameters in regard to heating 

temperatures and amounts of compositions needed to construct the glove. 

In regard to claim10, Flather et al and Lu et al disclose the method of claim 1, wherein the nitrile coating 

formulation comprises one or more of the following: approximately 1000 grams of nitrile emulsion, 

between approximately 50-300 grams of 33% starch dispersion in water, between approximately 1-10 

grams of 50% sulfur dispersion in water, between approximately 1-10 grams of 50% Zinc Diethyl 

Dithiocarbamate (ZDEC) dispersion in water, and between approximately 5-30 grams of 50% Zinc Oxide 

(ZnO) dispersion in water all of which is well known in the art and easily found through routine 

experimentation .



Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 


invention to modify the glove of Falther with the teaching of Lu et al and common knowledge in the art 

of glove manufacturing to modify the structure and method steps of the glove  using common 

knowledge   and routine experimentation  to find  the optimum parameters in regard to heating 

temperatures and amounts of compositions needed to construct the glove. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15  is/are rejected under 35 U.S.C. 102a2 as being anticipated by  Gutierrez (US 2017/332714) A1.
In regard to claim 11 Gutierrez discloses a  protectant glove 100  comprising: a grip surface  forming at 

least a portion of an outer layer of the glove wherein the grip surface 202  comprises: a vulcanized nitrile 

material (para. 0025)-(0027)  ; 

and a plurality of open-cell walls(as in claim 3 )  defined by the vulcanized nitrile material.  This claim is a 



product by process claim and therefore the biodegradable material is not positively claimed since it is a 

step in the manufacturing process   that  forms the product structures cells that can be formed by any 

other method or process. Therefore, the recitation of  “ wherein the plurality of open-cell walls (302) are 

formed around a plurality of biodegradable particles dispersed throughout the vulcanized nitrile 

material that are decomposed during the manufacture of the glove” has not been given patentable 

weight since it is just a process step in the manufacturing of the glove that has not been positively 

claimed in the structure of the glove. 


In regard to claim 12,       discloses the glove of claim 11 and  further comprising an inner glove upon 

which the grip surface is formed. (See Gutierrez, figure 1 and paras (0019)-(0027) and figures 4 and 5).




In regard to claim 12   discloses the  glove  of  claim 11 and further wherein the recitation of the open-

cell walls are only claimed in general and the recitation that the cell walls are  formed during an enzyme 

wash of the glove and with  the enzyme is configured to decompose or otherwise remove the 

biodegradable particles from the vulcanized nitrile material has not been given patentable weight since 

it is a process of manufacturing of the glove and not      a positively recited structure of the glove. (See 

Gutierrez, figure 1 and paras (0019)-(0027) and figures 4 and 5).


.

In regard to claim 14, Gutierrez discloses the glove of claim 11, wherein the grip surface 

comprises fingers and a palm of the glove as seen in figure 5.

In regard to claim 15 Gutierrez discloses the  glove (100) of claim 11, wherein the grip surface  502 in 

figure 5 comprises an entire outer layer of the glove (100).  







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732